Citation Nr: 1145628	
Decision Date: 12/14/11    Archive Date: 12/21/11

DOCKET NO. 09-39 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for service connection for herpes. 

2. Entitlement to service connection for herpes. 

3. Entitlement to service connection for type II diabetes mellitus, to include as due to herbicide (Agent Orange) exposure.  

4. Entitlement to service connection for erectile dysfunction, to include as secondary to type II diabetes mellitus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel


INTRODUCTION

The Veteran had active military service from June 1966 to December 1969.     

This matter comes to the Board of Veterans' Appeals (Board) on appeal from February 2009 and March 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

In April 2011, the Veteran presented testimony at a Travel Board hearing at the RO before the undersigned Veterans Law Judge. A transcript of that hearing is associated with the claims folder.


FINDINGS OF FACT

1. The RO denied service connection for herpes in a March 2007 rating decision. Although notified of the denial, the Veteran did not initiate an appeal. 

2. Evidence received since the March 2007 rating decision is new and raises a reasonable possibility of substantiating the herpes disorder claim.

3. There is no probative evidence that links the Veteran's current herpes disorder, diagnosed decades after service, to his in-service treatment for other venereal diseases. 


4. The Veteran did not have service, or other duty or visitation, in the Republic of Vietnam.

5. There is no probative evidence showing that the Veteran had exposure to Agent Orange or other herbicide agents during his military service in Thailand in 1968 and 1969.   

6. Medical evidence demonstrates that the Veteran has been diagnosed with type II diabetes mellitus, which is at least 10 percent disabling.

7. There is no evidence or allegation of type II diabetes mellitus in service or within one year after the Veteran's discharge from service, and there is no probative evidence of a nexus between the Veteran's current type II diabetes mellitus and his military service, to include his alleged exposure to herbicides in Thailand. 

8. The Veteran has not made any lay assertions regarding continuity of symptomatology since service for his type II diabetes mellitus. 

9. Absent an award of service connection for underlying type II diabetes mellitus, there is no service-connected disability to which current erectile dysfunction may be secondary. 


CONCLUSIONS OF LAW

1. The March 2007 rating decision denying service connection for a herpes disorder is final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.302, 20.1103 (2011).

2. New and material evidence has been submitted since the last prior, final denial of the herpes disorder claim. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

3. A herpes disorder was not incurred in or aggravated by service. . 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011). 

4. Type II diabetes mellitus was not incurred in or aggravated by service and may be presumed to have been incurred in service. 38 U.S.C.A. §§ 1101(3), 1110, 1112(a), 1113, 1116, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.313 (2011).

5. Service connection for erectile dysfunction claimed to be secondary to type II diabetes mellitus on the basis of proximate cause or aggravation is not established. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R."); and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction; the Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

VA's Duty to Notify and Assist

As to the new and material evidence issue for herpes, review of the claims folder shows compliance with the Veterans Claims Assistance Act (VCAA), 38 U.S.C.A. § 5100 et seq. See also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). The December 2008 VCAA notice letter is compliant with the United States Court of Appeals for Veterans Claims (Court's) decision in Kent v. Nicholson, 20 Vet. App. 1 (2006), since it sufficiently explained the bases of the prior denial (i.e., the deficiencies in the evidence when the claim was previously considered). If any defect in VCAA notice or assistance is found, such defect is not prejudicial to the Veteran, given the completely favorable disposition of the new and material evidence issue. See 38 C.F.R. § 20.1102; Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

As to the service connection issues being denied, review of the claims folder also shows compliance with the VCAA. The duty to notify was accomplished by way of VCAA letters from the RO to the Veteran dated in December 2006, March 2007, and December 2008. Those letters effectively satisfied the notification requirements of the VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing him about the information and evidence not of record that was necessary to substantiate his service connection claims on a direct and secondary basis; (2) informing him about the information and evidence the VA would seek to provide; (3) informing him about the information and evidence he was expected to provide. See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

The December 2006, March 2007, and December 2008 letters from the RO further advised the Veteran of the elements of a disability rating and an effective date, which are assigned when service connection is awarded. Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

With respect to the timing of VCAA notice, the Court and Federal Circuit Court have held that VCAA notice should be provided to a claimant before the initial unfavorable RO decision on a claim. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (Mayfield II); Pelegrini II, 18 Vet. App. at 120. In the present case, the RO issued all VCAA notices prior to the February 2009 and March 2009 rating decisions on appeal. Thus, there is no timing error. 

Prejudicial error in the timing or content of VCAA notice has not been established as any error was not outcome determinative. See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency). 

With respect to the duty to assist, the RO has secured the Veteran's service treatment records (STRs), service personnel records (SPRs), and VA outpatient treatment records dated from 2001 to 2009. The Veteran has submitted personal statements, hearing testimony, and duplicate STRs. In November 2006, the National Personnel Records Center (NPRC) indicated there were no records of in-service exposure to herbicide for the Veteran. 

No medical examination has been conducted or medical opinion obtained with respect to the Veteran's service connection and secondary service connection claims. McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4). The Veteran's lay assertions are acknowledged. However, the standards of McLendon are not met in this case. As to the secondary service connection claim for erectile dysfunction, since the Veteran is being denied service connection for the underlying type II diabetes mellitus, a VA examination for secondary service connection would serve no logical purpose. 

Also, as to the remaining service connection claims, STRs do not reflect treatment for herpes, type 2 diabetes mellitus, or erectile dysfunction during service. The Veteran's allegation that he was "misdiagnosed" with genital warts instead of herpes during service is not competent, or probative or persuasive. Although type 2 diabetes mellitus is a presumptive herbicide disease, there is no allegation or record of the Veteran serving in Vietnam, and there is no probative evidence the Veteran was otherwise exposed to herbicides in Thailand for purposes of applying the presumption. 

Further, there is no medical evidence indicating that current herpes, type 2 diabetes mellitus, or erectile dysfunction may be linked to service, nor any credible lay evidence of continuity of symptomatology for these disorders since service. In fact, there is no lay allegation of continuity of symptoms as to type 2 diabetes mellitus or erectile dysfunction. The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation. McLendon, 20 Vet. App. at 83. Neither is present here. The Federal Circuit recently held that "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and the Veteran's mere conclusory generalized lay statement that service event or illness caused the claimant's current condition, such as in the present case, is insufficient to require the Secretary to provide a VA examination. Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010). Therefore, VA examinations and opinions are not warranted for all disorders at issue. 

The duty to assist has been met, and the claims are ready for appellate review. 38 U.S.C.A. § 5103A.

New and Material Evidence - Herpes Disorder 

The RO originally denied service connection for a herpes disorder in a March 2007 rating decision. The RO notified the Veteran of that decision and apprised him of his procedural and appellate rights, but he did not initiate an appeal. Therefore, that decision is final based on the evidence then of record. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.302, 20.1103 (2011).

The RO denied service connection for a herpes disorder in the final March 2007 rating decision because there was no probative evidence of a current herpes condition. In fact, the medical evidence of record at that time did not establish a herpes diagnosis either in-service or post-service. 

The RO did not reopen the new and material evidence petition and consider it on the merits. Regardless of the RO's actions, the Board has jurisdictional responsibility to determine whether a claim previously denied by the RO is properly reopened. See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)). See also Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92 (March 4, 1992). Accordingly, the Board must initially determine whether there is new and material evidence to reopen the herpes disorder claim before proceeding to readjudicate the underlying merits of the claim. If the Board finds that no new and material evidence has been offered, that is where the analysis must end. 

The Veteran filed his petition to reopen on the basis of new and material evidence in November 2008. Under the current law, new evidence means existing evidence not previously submitted to agency decision makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a) (2011). 

In determining whether evidence is new and material, the credibility of the evidence in question is presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992). But see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary [of VA] to consider the patently incredible to be credible"). In Shade v. Shinseki, 24 Vet. App. 110, 118-19 (2010), the Court recently held that new evidence would raise a reasonable possibility of substantiating the claim if when considered with the old evidence it would at least trigger the Secretary's duty to assist by providing a medical opinion. 

New and material evidence within the meaning of 38 C.F.R. § 3.156(a) has been received since the previous, final March 2007 rating decision for the herpes disorder issue. A July 2009 VA primary care note confirmed a diagnosis of recurrent herpes simplex for the Veteran. This record now demonstrates medical evidence of a current herpes disorder; relates to an unestablished fact necessary to substantiate his claim and raises a reasonable possibility of substantiating his claim; that is to say, this evidence is new and material and his claim is reopened. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

The Merits of the Service Connection for Herpes Claim 

Having reopened the herpes claim on the basis of this new and material evidence, the Board must next determine whether the Veteran would be unduly prejudiced by the Board immediately proceeding with the readjudication of this claim on its underlying merits. See Hickson v. Shinseki, 23 Vet. App. 394, 399-400 (2010) (noting that where the Board reopens a claim, but the RO did not, the claim must be remanded for RO consideration unless there is a waiver from the appellant or no prejudice would result from the readjudication of the claim); Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993) (noting that the Board must consider whether a veteran is prejudiced by a lack of RO consideration of the merits of a claim). 

The Board finds that adjudication of the reopened herpes claim on a de novo basis is appropriate at this juncture. A review of the appealed September 2009 Statement of the Case (SOC) reflects that the RO "de facto" considered the service connection claim on a de novo basis. Specifically, although addressing new and material evidence, the RO found that the current diagnosis of herpes was not related to any disability shown in service. The Veteran was also provided with the laws and regulations applicable to service connection. In addition, at the hearing, the Veteran discussed the merits of the service connection claim (whether his herpes existed during service). The Veteran has evidenced his actual knowledge of the requirements for establishing his underlying entitlement to service connection by associating his herpes condition with his military service. Thus, the Board's proceeding with the service connection issue, without a remand to the RO, will not prejudice the Veteran.

The Veteran contends that he contracted genital herpes while serving overseas in Thailand. He alleges, without medical substantiation, that military physicians "misdiagnosed" him with venereal warts, when in fact he had herpes. He was provided with an ointment. He indicates he was treated three to four times during service for his venereal condition. He states he was first treated post-service for herpes one to two years after service. Thereafter, he relates that he treated his herpes outbreaks with a "home remedy" (hydrochloric peroxide). He asserts continuity of symptoms after service, with herpes outbreaks recurring every eight to nine months. See April 2011 hearing testimony at pages 3-10. 

Upon review of the evidence of record, the Board denies the appeal for service connection for a herpes disorder. Because there is no competent medical evidence linking his current herpes diagnosis to any of his in-service treatment for genital warts or gonorrhea, the claim will be denied. 

Service connection may be granted if it is shown the Veteran develops a disability resulting from an injury sustained or disease contracted in the line of duty, or for aggravation during service of a pre-existing condition beyond its natural progression. 38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. §§ 3.303, 3.306. 
	
Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002). 

In the absence of proof of a current disability, there can be no valid claim. Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

A disorder may also be service connected if the evidence of record reveals the Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter. 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997). That is, a Veteran can establish continuity of symptomatology in cases where the Veteran cannot fully establish the in-service and/or nexus elements of service connection discussed above. 38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). To establish continuity of symptomatology, the Court held a Veteran must show  "(1) that a condition was 'noted' during service, (2) with evidence of post-service continuity of the same symptomatology, and (3) medical or lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr, 21 Vet. App. at 307. Whether medical evidence or lay evidence is sufficient to relate the current disorder to the in-service symptomatology depends on the nature of the disorder in question, that is, whether the relationship and disability are capable of lay observation. Savage, 10 Vet. App. at 497; accord Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

The Board cannot determine that lay evidence of continuity of symptoms lacks credibility solely because it is unaccompanied by contemporaneous medical evidence. Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006). The Board may, however, consider a lack of contemporaneous medical evidence as one factor, among others, in determining the credibility of lay evidence. Id. at 1337. 

Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service. 38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1). Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a)(2). In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

VA is to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits. 38 U.S.C.A. § 1154(a) (West 2002). The Federal Circuit held that medical evidence is not always or categorically required in every instance to establish the required nexus or linkage between the claimed disability and the Veteran's military service. Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); but see Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) ("VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to"). Citing its previous decisions in Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) and Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit stated in Davidson that it has previously and explicitly rejected the view that competent medical evidence is always required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis. See id. at 1316. Instead, under 38 U.S.C.A. §§ 1154(a) lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau, 492 F.3d at 1377 (footnote omitted). For example, a layperson would be competent to identify a "simple" condition like a broken leg, but would not be competent to identify a form of cancer. Id. at 1377 n.4. 

In short, lay evidence that is both competent and credible may establish the presence of a condition during service, post-service continuity of symptomatology, and a nexus between the present disability and the post-service symptomatology. Barr, 21 Vet. App. at 307-09. But "[t]he type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed." Id. at 308. See also Savage, 10 Vet. App. at 498. 

In determining whether service connection is warranted, the Board shall consider the benefit-of-the-doubt doctrine. 38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518 (1996); Gilbert v. Derwinski, 1 Vet. App. 49 (1991). 

The first and perhaps most fundamental requirement for any service-connection claim is proof the Veteran currently has the claimed disability. Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225. A July 2009 VA primary care note confirmed a diagnosis of recurrent herpes simplex for the Veteran. This record demonstrates medical evidence of a current herpes disorder.

STRs on two occasions in May 1969 document treatment for a "wart" or a "lump" on the penis. The first May 1969 STR diagnosed condylomata acuminata (genital warts). The Veteran was also diagnosed with nonspecific urethritis, for which service connection is in effect for chronic prostatitis related to his urinary symptoms. A latter May 1969 STR noted that he still had a wart on his penis, and a penile discharge was also mentioned. A July 1969 STR assessed a "sore on penis" with purulent urethral discharge. He was diagnosed with urethritis. Treatment continued per August 1969 and November 1969 STRs reflecting three small white plaque-like lesions beneath the foreskin. A neisserial (bacteria) etiology was identified. 

Importantly in light of his current contention, STRs are entirely negative for a diagnosis of herpes. Upon separation in November 1969, his clinical examination did not diagnose a herpes disorder. 

A short time after service, a VA treatment report dated in December 1971 noted that the Veteran admitted to a neisserial (bacterial) infection during service in Thailand and again post-service. Upon laboratory testing, he was diagnosed with "chronic prostatitis secondary to multiple recurrences of gonorrhea." It is significant that laboratory testing a short time after service in 1971 failed to reveal a diagnosis of herpes. Again as to his current contention, this fact weighs heavily against the claim. 

With regard to a nexus, although the Veteran has credibly reported continuing venereal symptoms post-service, there is no probative medical evidence or opinion that links the Veteran's current herpes disorder, diagnosed decades after service, to his in-service treatment for other venereal diseases. Boyer, 210 F.3d at 1353; Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000). Absent such evidence of a nexus, service connection is not warranted.

With regard to lay evidence, the Veteran is competent to report purported symptoms of a venereal disease. See 38 C.F.R. § 3.159(a)(2); Layno, 6 Vet. App. at 469. The Veteran in certain instances can be competent to testify to the fact that symptoms he experienced in service are the same that he currently manifests. Davidson, 581 F.3d at 1316. 

However, this is not one of those instances. Neither he nor his representative, without evidence showing that either has medical training or expertise, is competent to render an opinion as to the medical etiology of herpes simplex, a disorder requiring medical testing. See 38 C.F.R. § 3.159(a)(1)-(2); Jandreau, 492 F.3d at 1377. The present case also does not meet any of the three exceptions enumerated under Jandreau. When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent. Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011). Laypersons have been found to not be competent to provide evidence as to etiology in more complex medical situations. See Woehlaert v. Nicholson, 21 Vet. App. 456, 462  (2007) (concerning rheumatic fever). Herpes simplex is a condition that can only be initially diagnosed by a medical professional. 

The Merits of the Service Connection for Type II Diabetes Mellitus Claim 

The Veteran alleges that he was exposed to Agent Orange or other herbicides while serving in Thailand as an aircraft engine mechanic from April 1968 to December 1969. In particular, as an aircraft engine mechanic, the Veteran alleges he was exposed to Agent Orange while working on aircraft that were contaminated with Agent Orange residue after flying over Vietnam. He asserts these aircraft flew through areas in Vietnam that had been defoliated by Agent Orange, thereby absorbing the chemicals in the fuselage of the aircraft. Aside from safety goggles, the Veteran argues that he had no skin protection from the Agent Orange during his 12-hour shifts when working on the parts of these aircraft. In this way he says he was exposed to Agent Orange or other herbicides, eventually causing type II diabetes mellitus. See September 2006 claim; March 2011 representative statement; April 2011 hearing testimony at pages 12-15, 18-23. 

Upon review of the evidence of record, the Board denies the appeal for service connection for type II diabetes mellitus. There is no probative evidence showing that the Veteran had exposure to Agent Orange or other herbicide agents during his military service in Thailand in 1968 and 1969. There is also no evidence or allegation of type II diabetes mellitus in service or within one year after the Veteran's discharge from service. 

As mentioned, the first and most fundamental requirement for any service-connection claim is the existence of a current disability. Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225. VA treatment records dated from 2006 to 2009 document Type II diabetes mellitus. Consequently, the determinative issue is whether this disorder is somehow attributable to the Veteran's military service, including his alleged exposure to Agent Orange or other herbicide agent in Thailand. See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service."). See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

The presumption of service connection requires exposure to a herbicide agent and also manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease. 38 C.F.R. § 3.307(a)(6)(ii). Type II diabetes mellitus is one of the diseases associated with herbicide exposure for purposes of the presumption. 38 U.S.C.A. § 1116(a)(2); 38 C.F.R. 3.309(e). To warrant service connection, Type II diabetes mellitus may manifest to a degree of at least 10 percent at any time after service. 38 C.F.R. § 3.307(a)(6)(ii). VA treatment records dated from 2006 to 2009 confirm that Type II diabetes mellitus was manifest to a degree of at least 10 percent or more after service for the Veteran. 38 C.F.R. § 3.307(a)(6)(ii). That is, the Veteran's diabetes mellitus currently requires a restricted diet and insulin. See 38 C.F.R. § 4.119, Diagnostic Code 7913. 

The law provides that those Veterans who served in Vietnam are presumed to have been exposed to herbicides, which is in turn is presumed to have caused diabetes mellitus upon diagnosis. 38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6). SPRs confirm that the Veteran's military occupational specialty (MOS) during service with the Air Force was an aircraft engine mechanic. SPRs document that he served in Thailand for intermittent periods of time from April 1968 to December 1969 at the Korat Royal Thai Air Force Base. He served with the 553rd Field Maintenance Squadron. However, his SPRs and the Veteran's DD Form 214 do not confirm any service in Vietnam. There is no other evidence or allegation that the Veteran served in Vietnam, such that exposure to herbicides may not be presumed on that basis. 38 U.S.C.A. § 1116(a); 38 C.F.R. §§ 3.307(a)(6), 3.309(e), 3.313(a). 

Since the Veteran did not serve in the Republic of Vietnam during the Vietnam era, actual exposure to herbicides must be verified through appropriate service department or other sources in order for the presumption of service connection for a herbicide-related diseased under 38 C.F.R. § 3.309(e) to be applicable. Exposure to herbicides is not presumed in such instances. 

The Board finds insufficient evidence to support a finding of actual exposure to herbicides during his service in Korat Royal Thai Air Force Base in Thailand from in 1968 and 1969. SPRs are silent as to any in-service herbicide exposure. In November 2006, the NPRC indicated there were no records of in-service exposure to herbicide for the Veteran. There is no probative or confirmatory evidence he was exposed to Agent Orange or other herbicide in Thailand while servicing aircraft. Overall, the Veteran's assertions regarding herbicide exposure are outweighed by other evidence of record. 

VA's Adjudication and Procedures Manual,  M21-1MR, provides pertinent guidance in a memorandum regarding herbicide use in Thailand during the Vietnam era. The M21-1MR states that if the Veteran's claim is based on servicing or working on aircraft in Thailand that flew bombing missions over Vietnam, there is no presumption of "secondary exposure" based on being near or working on aircraft that flew over Vietnam or handling equipment once used in Vietnam. It is noted that aerial spraying of tactical herbicides in Vietnam did not occur everywhere, and it is inaccurate to find that herbicides covered every aircraft and piece of equipment associated with Vietnam. Additionally, the high altitude jet aircraft stationed in Thailand generally flew far above the low and slow flying UC-123 aircraft that sprayed tactical herbicides over Vietnam during Operation RANCH HAND. Also, there are no studies showing harmful health effects for any such secondary or remote herbicide contact that may have occurred. See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, Topic 10, Block r. 

Thus, the Board finds the evidence of record is insufficient to demonstrate exposure to herbicides during his military service, and the Veteran is therefore not entitled to service connection for type II diabetes mellitus on a presumptive basis as discussed in 38 C.F.R. § 3.309(e). This does not, however, preclude the Veteran from establishing his entitlement to service connection for type II diabetes mellitus with proof of actual direct causation. Combee, 34 F.3d at 1043. The Court has specifically held that the provisions set forth in Combee are applicable in cases involving Agent Orange exposure. McCartt v. West, 12 Vet. App. 164, 167 (1999). 

However, the Board finds that service connection for Type II diabetes mellitus on a direct basis is not warranted. STRs are negative for any complaint, treatment, or diagnosis of type II diabetes mellitus during service. Notably, the November 1969 separation examination was negative for Type II diabetes mellitus. Post-service, the evidence does not show continuity of symptomatology of Type II diabetes mellitus since service. 38 C.F.R. § 3.303(b). That is, post-service, the first mention in the claims file of complaints or treatment for Type II diabetes mellitus is from VA treatment records in the 2006, nearly 30 years after the Veteran's discharge from service. VA treatment records dated from 2001 to 2003 are negative for any diagnosis of diabetes. The Veteran mentions receiving civilian treatment for diabetes at Hillcrest Baptist Medical Center, but does not identify the date of treatment. See hearing testimony at pages 16-17. Regardless, the Veteran has never specifically alleged continuity of symptomatology for diabetes mellitus. He has never asserted continuous diabetes mellitus symptoms since discharge. The Federal Circuit has held that such a lengthy lapse of time between the alleged events in service and the initial manifestation of relevant symptoms after service is a factor for consideration in deciding a service-connection claim. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000). It follows that there is no medical or lay basis to award service connection for his Type II diabetes mellitus based on chronicity in service or continuous symptoms thereafter. 38 C.F.R. § 3.303(b); Savage, 10 Vet. App. at 494-97. In addition, the presumption of in-service incurrence for chronic diseases, in this case diabetes mellitus, is not for application. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

Also, there is no competent medical evidence of a nexus between his type II diabetes mellitus and his military service decades earlier, to include his alleged exposure to herbicides at that time. Boyer, 210 F.3d at 1353; Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000). 

With regard to lay evidence, the Veteran is competent to report purported symptoms of Type II diabetes mellitus and any related problems. See 38 C.F.R. § 3.159(a)(2). As noted, however, the tracing of a disorder to one more events years earlier, without competent evidence of continuity, requires competent medical opinion. In this regard, neither he nor his representative, without evidence showing that either has medical training or expertise, is competent to render an opinion as to the medical etiology of his Type II diabetes mellitus, a disorder requiring medical testing. See 38 C.F.R. § 3.159(a)(1)-(2); Jandreau, 492 F.3d at 1377. The present case also does not meet any of the three exceptions enumerated under Jandreau.

Accordingly, the preponderance of the evidence is against the Veteran's type II diabetes mellitus claim on either a direct or presumptive basis. So there is no reasonable doubt to resolve in the Veteran's favor. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Merits of the Secondary Service Connection Claim for Erectile Dysfunction  

The Veteran contends that his current erectile dysfunction is the result of diabetes mellitus. He says his erectile dysfunction has worsened with time. See January 2007 claim; April 2011 hearing testimony at pages 15, 17. Upon review of the evidence of record, the Board denies the appeal for secondary service connection for erectile dysfunction.  

A disability can be service connected on a secondary basis if it is proximately due to or the result of a service-connected condition. 38 C.F.R. § 3.310(a). Secondary service connection may be established by any increase in severity (i.e., aggravation) of a nonservice-connected condition that is proximately due to or the result of a service-connected condition. 38 C.F.R. § 3.310(b), effective October 10, 2006. See 71 Fed. Reg. 52,744-52,747 (September 7, 2006). See also Allen v. Brown, 7 Vet. App. 439, 448 (1995); Tobin v. Derwinski, 2 Vet. App. 34, 39 (1991). Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation. Allen, 7 Vet. App. at 448. 

A claim for secondary service connection requires competent medical evidence linking the asserted secondary disorder to the service-connected disability. Velez v. West, 11 Vet. App. 148, 158 (1998). See also Wallin v. West, 11 Vet. App. 509, 512 (1998) and McQueen v. West, 13 Vet. App. 237 (1999) (both indicating, like Velez, that competent medical nexus evidence is required to associate a disorder with a service-connected disability).

In short, in order to establish entitlement to service connection on this secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus (i.e., link) between the service-connected disability and the current disability. Wallin v. West, 11 Vet. App. 509, 512 (1998).

When determining service connection, all theories of entitlement, direct and secondary, must be considered by the Board if raised by the evidence of record, applying all relevant laws and regulations. Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004). However, claims which have no support in the record need not be considered by the Board, as the Board is not obligated to consider "all possible" substantive theories of recovery. That is, where a fully developed record is presented to the Board with no evidentiary support for a particular theory of recovery, there is no reason for the Board to address or consider such a theory. Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009). 

The Veteran has not raised the issue of direct service connection for erectile dysfunction. There is also no evidentiary support for service connection for erectile dysfunction on a direct basis. STRs are negative for any complaint, treatment, or diagnosis of erectile dysfunction. Post-service, the first lay or medical evidence of erectile dysfunction appears to be from 2007, over 35 years after discharge from service. There is also no medical evidence of a nexus between the Veteran's current erectile dysfunction and his military service. Accordingly, the Board will only address the theory of secondary service connection when deciding the erectile dysfunction issue presented on appeal, as this is the only theory reasonably raised by the evidence of record. Robinson, 557 F.3d at 1361. 

The threshold criterion for service connection - on either a direct or secondary basis, is the existence of a current disability. Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225. VA treatment records have diagnosed the Veteran with erectile dysfunction since February 2007. There is therefore sufficient evidence the Veteran has current erectile dysfunction. 

However, the Veteran has no service-connected type II diabetes mellitus disability to which his erectile dysfunction disorder may be secondary. See 38 C.F.R. § 3.310(a), (b); Wallin, 11 Vet. App. at 512. The Veteran's underlying claim of service connection for type II diabetes mellitus has already been denied by the Board, as discussed above. 

Accordingly, the preponderance of the evidence is against the Veteran's erectile dysfunction claim on a secondary basis. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

As new and material evidence has been received, the claim for service connection for herpes is reopened. 

Service connection for herpes is denied. 

Service connection for type II diabetes mellitus, to include as due to herbicide (Agent Orange) exposure, is denied. 

Service connection for erectile dysfunction as secondary to type II diabetes mellitus is denied. 



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


